40 So. 3d 926 (2010)
John WIBLE, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and Escambia County Board of County Commissioners, Appellees.
No. 1D10-0239.
District Court of Appeal of Florida, First District.
August 5, 2010.
John Wible, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Unemployment Appeals Commission, and M. Elaine Howard, Tallahassee, for Appellees.
PER CURIAM.
John R. Wible appeals an order of the Unemployment Appeals Commission affirming an appeals referee's decision holding him to be disqualified from the receipt of unemployment compensation benefits. By confession of error, the Commission acknowledges that its decision failed to take into consideration this court's rulings in Doig v. Unemployment Appeals Comm'n, 862 So. 2d 76 (Fla. 1st DCA 2003), and Seneca v. Florida Unemployment Appeals Comm'n, 39 So. 3d 385 (Fla. 1st DCA 2010), which hold that in circumstances such as those present here, a claimant is not disqualified from benefits. In accordance with the Commission's confession of error, we reverse the final order being appealed herein, and remand the *927 matter to the Commission for further proceedings.
REVERSED and REMANDED.
THOMAS, CLARK, and MARSTILLER, JJ., concur.